Title: Cash Accounts, January 1760
From: Washington, George
To: 



[January 1760]



Cash


1760 
To Ben: Hubbard &ca Bond & Intt of the Estate
£358.15. 0


Jany 7—
To Cash of John Peake for Smiths Work
0.15. 7 1/2


9—
Ditto of Samuel Johnston for Ditto
0.10. 4



Ditto of Gilbt Simpson by ditto & for Smiths Work
0. 7. 0



Ditto of Jno. Carney—for Ditto
0. 5. 0



Ditto of George Taylor—for Ditto
0. 3. 1


22—
Ditto of Mr French—for Ditto
0. 4. 0


23—
Ditto of Mr Humphrey Peake Do
0. 6. 3



Ditto of Henry Taylor—for Ditto
0. 7. 6


Contra


Jany 3—
By Cash pd Bryan Allison
3. 1. 0


9—
By ditto paid for Rilbon
0.10. 7 1/2


12—
By Mrs Washington
2. 5. 0



By a pair of Stockings for Nat
0. 2. 6



By Expences at Colchester
0. 6. 6



By Ferriages 3/9. Expens. at Colchester 16/3
1. 0. 0


14—
By Expences at Allans 1/3—ditto at Staffd Court 10/
0.11. 3




By Ditto at PortRoyal 5/. Mr Giberne’s Servts 2/6
0. 7. 6



By Colo. Carters Servants 2/6—gave Sailors 1/3
0. 3. 9


16—
By 27½ lb. German Steel @ 10d.
1. 2.11



By 1 dutch Oven 45½ lb.
0.11. 4 1/2



By 1 Iron Pot 40 lb.
0.11. 8



By Colo. Champes Servants 2/3. Ferry at Fredg 1/
0. 3. 3


19—
By Expences at Dumfries 14/1½—Ferry at Occo[qua]n 1/10½
0.16. 0



By Six packs of Cards 6/. 1 Snaffle Bridle 3/9
0. 9. 9



By Children’s Books 1/3
0. 1. 3



By Vale Crawford, lent
4. 0. 0



By Pork of  443 lbs. @ 22/ pr Ct
4.17. 6


22—
By Ditto of Mr French 2473 lbs. @ 22/6
27.12. 6



By Jno. Gladdin’s Order paid Mr French for Plank
2. 0. 0


25—
By Butter paid Mr Kirkpatrick 71 lb. @ 9d.
2.13. 3



By Mrs Washington
0. 2. 6


